DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
Applicant’s amendment to Claims 1, 2, 4-6 and 12 overcomes the rejection of the claims under 35 U.S.C. 112 and the rejection of claims 1-10 and 12 is withdrawn..

Claim Objections
Applicant’s amendment of claim 11 overcomes the objection of Claims 11 and the objection is withdrawn.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (20120026285 A1).
Regarding claim 1, Yoshida et al. discloses (see Fig. 1-2) a lens assembly (as in fig. 1), comprising: 
a first lens group (L1-L3), comprising at least two lenses with refractive power; 
a second lens group (L4-L6 each having power and L4 and L6 are positive satisfy the second lens group with a positive refractive power)  with a positive refractive power, comprising at least two lenses with refractive power (see paragraph [0035]-[0036]); and 

3.5<LT/IMH<6 (11.6/2.4 =4.8333), and 
0.65<D1/LT<0.98 (10/11.6=.86207, effective diameter has a range up to 13mm and up to 11.3 mm effective diameter will satisfy the condition, for simplicity in calculation examiner utilize 10mm). 

Regarding claim 2 , Yoshida et al. further discloses (see Fig. 1-2) the aperture value (F/#) of the lens assembly is greater than or equivalent to 2.0 (see paragraph [0042] F#= 2.0). 

Regarding claim 3 , Yoshida et al. further discloses (see Fig. 1-2) total track length (TTL) being the length on the optical axis of the lens from the lens surface 

Regarding claim 4 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 55 (as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 5, Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 2 plastic lenses having the Abbe number greater than 55 (lens L2 and L4 having ABBE# 55.8 are made of resin which is unprocessed form of plastic, see paragraph [0030]). 

Regarding claim 6 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 50( as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 7 , Yoshida et al. further discloses (see Fig. 1-2) the lens of the lens assembly farthest from the imaging plane is formed of glass (lens L1 is made of glass, see paragraph [0030]).

Regarding claim 10 , Yoshida et al. further discloses (see Fig. 1-2) the refractive powers of the lenses of the lens assembly in order from the image magnification side to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al. (20120026285 A1).

Regarding claim 8, Yoshida et al. discloses (see Fig. 1-2) the total length (LT) of the lens assembly is  11.6 mm which is outside of claimed range of less than 11mm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form an overall length of the lens less than 11mm in order to miniaturize the lens system (see disclosure by Yoshida et al. at paragraph [0005] which states “The wide angle lenses disclosed in patent documents 1 and 2 have a total optical length of approximately 11 mm, which fulfills the need for a small-sized lens”), since it has been held that where the general conditions of a claim 

Regarding claim 9 , Yoshida et al. discloses (see Fig. 1-2) the lens assembly as in claim 1 except limitation of this claim.
Yoshida et al. discloses  the lenses of the lens assembly in order from the image magnification side to the image reduction side are: convex-concave lens L1 , aspheric lens L2, lens L3 is not aspheric, bi-convex lens L4, L5 is not aspheric lens, and aspheric lens L6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lenses with aspheric surface in order to correct the aberration. Yoshida et al.  states at paragraph [0102]-[0103]: to properly correct the aberration with the second, fourth, and sixth lenses having aspheric surfaces however, lenses other than the second, fourth, and sixth lenses may have aspheric surfaces as well. For example, the second, fourth, and sixth lenses and one or more of the first, third, and fifth lenses may have aspheric surfaces. Any of the lenses other than the second, fourth, and sixth lenses may have aspheric surfaces.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al. (20120026285 A1) in view of Boubis et al. (20120099203 A1).

Regarding claim 11 , Yoshida et al. discloses lens assembly (see Fig. 1-2), comprising in order from the image magnification side to the image reduction side: a 
the lens assembly includes less than 9 lenses with refractive power (total 6 lenses in the assembly),
 the field of view (FOV) is between 180.degree. and 220.degree (190° see paragraph [0032]);
Yoshida et al. did not form the lens assembly having second lens to fifth lens are aspheric lenses however Yoshida et al. indicates (see paragraph [0102]-[0103]) lenses L1-L6 can have aspherical surfaces as needed to correct the aberration.
Yoshida et al. does not state the intersection of a first focal plane with an optical path of the lens assembly is referred as a first intersection, and the first focal plane is the focal point at wavelength of 555 nm of the lens assembly; the intersection of a second focal plane with an optical path of the lens assembly is referred as a second intersection, and the second focal plane is the focal point at wavelength of 850 nm of the lens assembly; the distance from the second intersection to the first intersection is less than 20 .µm.
Boubis et al. discloses (see Fig. 1A) well known phenomena of the intersection of a first focal plane with an optical path of the lens assembly is referred as a first intersection (flength 1 for λ1 wavelength is a shorter wavelength i.e. 555nm), and the first focal plane is the focal point at wavelength of 555 nm of the lens assembly; the intersection of a second focal plane (flength 2 for λ2 wavelength is for longer wavelength i.e. 850nm) with an optical path of the lens assembly is referred as a second intersection, 


Regarding claim 12 , Yoshida et al. further discloses (see Fig. 1-2) the aperture value (F/#) of the lens assembly is greater than or equivalent to 2.0 (see paragraph [0042] F#= 2.0). 
 
Regarding claim 13 , Yoshida et al. further discloses (see Fig. 1-2) total track length (TTL) being the length on the optical axis of the lens from the lens surface farthest from the imaging plane of the lens assembly to the imaging plane of the lens assembly is less than 15 mm (see paragraph [0044] discloses total optical length is 12.69 which is less than 15). 

Regarding claim 14 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 55 (as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 15, Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 2 plastic lenses having the Abbe number greater than 55 (lens L2 and L4 having ABBE# 55.8 are made of resin which is unprocessed form of plastic, see paragraph [0030]). 

Regarding claim 16 , Yoshida et al. further discloses (see Fig. 1-2) the lens assembly comprises at least 3 lenses having the Abbe number greater than 50( as in Fig. 2 lens L2, L4 and L6 has abbe number 55.8). 

Regarding claim 17 , Yoshida et al. further discloses (see Fig. 1-2) the lens of the lens assembly farthest from the imaging plane is formed of glass (lens L1 is made of glass, see paragraph [0030]).

Regarding claim 18 , Yoshida et al. discloses (see Fig. 1-2) the total length (LT) of the lens assembly is  11.6 mm which is outside of claimed range of less than 11mm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form an overall length of the lens less than 11mm in order to miniaturize the lens system (see disclosure by Yoshida et al. at paragraph [0005] which states “The wide angle lenses disclosed in patent documents 1 and 2 have a total optical length of approximately 11 mm, which fulfills the need for a small-sized lens”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 19 , Yoshida et al. discloses (see Fig. 1-2) the lens assembly as in claim 1 except limitation of this claim.
Yoshida et al. discloses  the lenses of the lens assembly in order from the image magnification side to the image reduction side are: convex-concave lens L1 , aspheric lens L2, lens L3 is not aspheric, bi-convex lens L4, L5 is not aspheric lens, and aspheric lens L6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lenses with aspheric surface in order to correct the aberration. Yoshida et al.  states at paragraph [0102]-[0103]: to properly correct the aberration with the second, fourth, and sixth lenses having aspheric surfaces however, lenses other than the second, fourth, and sixth lenses may have aspheric surfaces as well. For example, the second, fourth, and sixth lenses and one or more of the first, third, and fifth lenses may have aspheric surfaces. Any of the lenses other than the second, fourth, and sixth lenses may have aspheric surfaces.

Regarding claim 20 , Yoshida et al. further discloses (see Fig. 1-2) the refractive powers of the lenses of the lens assembly in order from the image magnification side to the image reduction side are: negative (L1), negative(L2), positive(L3), positive(L4), negative(L5), positive (L6) (see paragraph [0040]). 

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.
Examiner reviewed applicant’s argument regarding the narrow range of 0.65<D1/LT<0.98 as in claim 1, however Yoshida et al. discloses  effective diameter as up to 13mm and maximum imaging height of 2.4 and the ratio includes applicant’s claimed range which is not patentably distinguish, since the reference discloses the applicant’s recited limitation there is no need to state any rationale or evidence to illustrate inherency. 
With regards to claim 11 Boubis et al. (20120099203 A1) discloses shorter wavelength range 0.8-1.8 µm and longer wavelength is 3-5 µm as stated in paragraph [0026] and the applicability of reference is other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references i.e. identifying specific feature for improving the system.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 10, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872